Citation Nr: 1429350	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran had active duty service from January 1979 to March 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2010, the Veteran specifically requested a Travel Board hearing.  See VA Form 9.  The Veteran failed to report to this hearing, which had been scheduled for December 2013.  The Veteran has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.

The Veteran essentially claims that his two instantly-claimed disorders directly resulted from his being thrown off the back of an Army truck.  See VA Form 21-4138, dated in May 2009.  He added that his lower back pain and numbness had remained constant since his in-service accident, and that the condition was worsened by his 1997 gunshot wound.  Id.  See also January 2009 private medical record.  




Regarding his back claim, the Veteran's available service treatment shows that lumbar spine X-ray examination was conducted in November 1979.  Trauma to back appears to be the supplied provisional diagnosis.  At his November 1982 separation examination he complained of recurrent back pain, and indicated that his back hurt every time he bent over.  The medical examination report on separation appeared to include non-specific checked box notations to both normal and abnormal back findings.  The current record includes several back-related diagnoses, such as pain, radiculopathy, and lumbar spine degenerative changes.  

The report of an April 2009 VA spine examination report includes a diagnoses of lumbar spine degenerative joint and disc disease, and retrolisthesis.  The examiner commented that the Veteran's service treatment records did not support the Veteran's history of being hospitalized in-service following incurring a back injury.  The examiner added that the Veteran's back problems are the result of a post-service gunshot wound to the abdomen in 1997 per the Veteran's supplied history.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Trafter v. Shinseki, 26 Vet. App. 267 (2013).  

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Here, the VA examiner in April 2009 failed to comment on the in-service November 1979 X-ray findings relating to back trauma, or to the Veteran's November 1982 complaints of recent back pain.  Also, as below noted, all pertinent records from the Veteran's military service pertaining to his being afforded treatment for his back may not yet be of record.  The Board finds that an addendum - and possibly a new examination -- should be obtained that specifically addresses the Veteran's reported in-service back treatment in rendering a nexus opinion.  As such, remand for an addendum for clarification is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr, at 311 (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

It appears that not all medical records pertaining to the Veteran's active military service may be now of record.  He claims that following being thrown from the truck he was instructed to go to a psychiatrist because he could not remember what happened to him.  See VA Form 21-4138, dated in May 2009.  In addition, as noted above, the Veteran has reported an in-service three day hospitalization, the records of which are not contained in the claims file.  In-service inpatient hospitalization and psychiatric-based records are sometimes stored separately from other service treatment records.  See Veterans Benefits Administration  Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.a-b.  As such, an attempt to obtain these records should be undertaken.  These records could include probative evidence in support of the Veteran's claim of incurring an in-service back injury.  These records may contain information critical to the matter at hand, and VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(2) (2013).

As seen as part of a January 2010 VA primary care initial evaluation note, the Veteran informed the attending physician that he had been on Social Security Administration (SSA) disability several years ago.  No records from SSA are of record.  If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.")  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claim now before the Board on appeal, an effort should be made to obtain the medical records utilized by SSA in its disability determination of the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran clarify where he was seen by a psychiatrist while he was in the military.  He should also be asked to specify when and where he was hospitalized for back problems in service.  

2.  After the Veteran responds, the RO/AMC should request mental health records and inpatient service hospital records either from the appropriate federal depository or from the identified civilian mental health facility or facilities, provided that the Veteran submits any necessary authorization forms.  See Veterans Benefits Administration  Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.a-b. 

All attempts to fulfill this development should be documented in the claims file.  If after reasonable efforts to obtain non-federal records, or after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  The RO/AMC should contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims file, the RO/AMC shall return the claims file to the VA examiner who examined the Veteran in April 2009.  The examiner should review the medical evidence associated with the claims file and note such review in the provided report. 


The examiner is directed to clearly note any diagnosed back disability found to be present.  The examiner must state, with respect to any of the Veteran's diagnosed back disabilities, whether it is at least as likely as not that any such disorder (a) is related to active service; or (b) had its onset during active service.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to specifically include the Veteran's account of in-service (to specifically include the November 1979 X-ray findings) and post-service symptomatology.

All provided opinions should be supported by a clearly stated rationale.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position. 

If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

5.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).


6.  After the development requested above has been completed to the extent possible and after conducting any additional development, the RO/AMC should review the record and adjudicate the Veteran's claims.  If these claims remain denied in any respect, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



